Citation Nr: 0600449	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  02-19 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a circulatory 
disorder, to include arteriosclerotic disease (ASD).

2.  What evaluation is warranted for a recurrent right 
inguinal hernia, with residuals of repeat herniorrhaphies, 
from March 27, 2000?

3.  What evaluation is warranted for residuals of right 
ilioinguinal nerve entrapment from March 27, 2000?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a witness


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pennsylvania, Pennsylvania.  A June 2001 rating decision 
granted entitlement to service connection for status post 
right inguinal hernia with nerve entrapment, and assigned a 
noncompensable evaluation, effective from March 27, 2000.  
The veteran expressed his dissatisfaction with the initially 
assigned rating, and this appeal ensued.  

An October 2002 rating decision denied entitlement to service 
connection for "any circulatory condition."  Following 
receipt of the veteran's November 2002 notice of disagreement 
(NOD), the RO issued an April 2004 statement of the case 
(SOC) which characterized the matter as entitlement to 
service connection for "atherosclerotic disease claimed as 
circulatory condition."  The veteran perfected his appeal.  
Hence, the matter is now characterized as stated on the title 
page of this decision.  

In a November 2002 rating decision the RO assigned separate 
10 percent ratings for hernia residuals and for a right 
ilioinguinal nerve entrapment effective from March 27, 2000.  
As the veteran has perfected an appeal to the initial rating 
assigned following the grant of service connection the Board 
has characterized these issues in accordance with the 
decision in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
compensation.  


FINDINGS OF FACT

1.  A circulatory disorder, to include ASD, was not 
manifested in service or within one year following separation 
from active duty, and it is not otherwise shown to be related 
to service.  

2.  The preponderance of the competent evidence of record is 
against finding that elevated in-service high cholesterol 
readings caused any currently manifested circulatory 
disorder, to include ASD.  

3.  Since March 27, 2000, the veteran has not been shown to 
have a small hernia which is postoperative and recurrent, or 
unoperated irremediable, and not well supported by a truss, 
or not readily reducible.

4.  The veteran has a long history of multiple surgical 
procedures in the right femoral area referable to a recurrent 
hernia with refractory right focal femoral area discomfort; 
this treatment has not led to a resolution of the 
dysesthesia.

5.  Since March 27, 2000, the veteran's service-connected 
residuals of right ilioinguinal nerve entrapment has caused 
pain and sensory loss that is greater than contemplated by 
the assigned 10 percent schedular rating.


CONCLUSIONS OF LAW

1.  Service connection for a circulatory disorder, to include 
ASD, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2005).

2.  The criteria for a rating in excess of 10 percent for 
right inguinal hernia residuals, at any time since March 27, 
2000, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 4.114, Diagnostic Code 
(Code) 7338.

3.  Since March 27, 2000, residuals of right ilioinguinal 
nerve entrapment warrant a single 20 percent extraschedular 
evaluation.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.124a, Code 8630.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Under the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), VA first has a duty to provide an appropriate claim 
form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that he should submit all pertinent 
evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in the April 2004 
SOC, regarding the instant service connection claim, fulfills 
the requirements set forth under 38 U.S.C.A. § 5103(a), to 
include any duty to inform the veteran to submit all 
pertinent evidence in his possession.  Regarding the two 
increased rating matters at issue the June 2001 and November 
2002 rating decisions which granted service connection for 
these disabilities, the April 2004 SOC, and an October 2004 
supplemental SOC (SSOC) properly provided notice regarding 
these "downstream" increased rating issues.  Finally, the 
Board finds that VA has secured all available pertinent 
evidence and conducted all appropriate development.  Hence, 
VA has fulfilled its duties under the VCAA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Although the respective notices were 
provided to the appellant after the respective initial 
adjudications, he has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured any error in the timing of notice.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Regarding the concept of "harmless error," of course, an 
error is not harmless when it "reasonably affect(s) the 
outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  In this case, however, because 
there is not a scintilla of evidence that any failure on the 
part of VA to further comply with the VCAA reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  While perfection is an aspiration, the 
failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

Factual Background

The service medical records show that clinical evaluation of 
the veteran was normal at the time of his August 1973 
enlistment examination.  

In December 1988, vascular insufficiency of questionable 
etiology was diagnosed.  

A right inguinal hernia was diagnosed in April 1990.  A 
September 1990 consultation sheet shows that the veteran 
underwent right inguinal hernia repair in April 1989.  

A January 1992 consultation sheet notes status post hernia 
repair times three.  A March 1992 emergency care and 
treatment record notes right inguinal hernia repair times 
four.  

A July 1992 medical examination report notes an elevated 
cholesterol reading.  The veteran was also noted to have an 
intermittent functional murmur but normal echocardiogram 
findings.  He was referred for follow up care in August 1992 
following an examiner's assessment that the appellant had 
hypercholesterolemia.

A November 1993 blood test finding showed elevated 
cholesterol.  He was advised to diet and exercise.  

A May 1994 post service medical record from the Durham Army 
Health Clinic in Carlisle Barracks, Pennsylvania shows an 
elevated cholesterol finding.  

A July 1994 VA operative report shows that a right 
ilioinguinal nerve release and excision was performed.  

In September 1999, a private physician, Dr. Lynd wrote that 
the appellant had suffered a transient ischemic attack (TIA), 
and thereafter underwent a right endarterectomy.  Dr. Lynd 
added that he was suspicious that the veteran had extensive 
arteriosclerosis throughout other vascular beds, and 
suspected that the appellant also had coronary artery 
disease.  

In a February 2000 report Jerry D. Mills, M.D. noted severe 
hypercholesterolemia, a history of long standing tobacco use, 
and numerous social stressors as risk factors leading to the 
appellant's development of coronary artery disease.  

An April 2000 private medical operative report shows that the 
veteran underwent a right hernia repair.  The report noted 
that it was difficult to differentiate pain recurrence from 
possible ilioinguinal nerve entrapment.

A May 2000 VA peripheral nerve examination report includes a 
diagnosis of history of multiple right inguinal hernia 
repairs with residual right ilioinguinal nerve entrapment and 
associated pain and sensory loss.  

A May 2000 VA progress note includes a history of a 1998 TIA, 
and a 1999 right carotid endarterectomy.  A left carotid 
endarterectomy and peripheral vascular procedure were noted 
to be planned.  The impression was premature large vessel 
atherosclerosis probably related to smoking and 
hypercholesterolemia, and possibly related to a remote 
history of drug abuse.  

A May 2001 letter from a private physician, Dr. Tolerico, 
shows that he examined the veteran upon referral from Dr. 
Lynd.  He diagnosed hypercholesterolemia, a history of 
smoking, severe peripheral vascular disease manifested by 
lower extremity arterial disease, carotid disease, and left 
ventricle dysfunction.  Dr. Tolerico noted that a diagnosis 
of coronary artery disease must be given consideration given 
the appellant's other atherosclerotic disease. 

A July 2001 letter from a Dr. Lynd shows that the veteran 
underwent a bilateral iliac percutaneous transluminal 
angioplasty and stenting.  

A July 2001 private medical letter from Dr. Schlegel noted 
the veteran's long history of seven surgical procedures in 
the right femoral area referable to hernia recurrences, with 
refractory right focal femoral area discomfort.  The 
physician noted that even sectioning of the nerve had not led 
to a resolution of the dysesthesia.  A significant history of 
vasculopathy was noted to complicate the veteran's condition.  
The examiner noted that the veteran had reached the point 
where walking even 100 feet was difficult due to right 
femoral focal area pain.  Neurological examination showed 
limited area numbness atop the right thigh just inferior to 
the femoral grove.  Power and reflex strength were preserved. 

A September 2001 letter from Madhavi Monteforte, M.D., 
indicates that he had treated the veteran for complaints of 
persistent right inguinal pain.  The veteran noted a history 
of a recurrent inguinal hernia.  The appellant reported that 
the pain was aggravated by walking.  Pain was not relieved 
despite the use of antiinflamatories, Elavil, Neurotin, and 
intermittent ilioinguinal nerve blocks.  A computerized 
tomography scan and surgical evaluation revealed no further 
hernia.  Following the examination Dr. Monteforte performed 
an ilioinguinal nerve block using a neurostimulator.  

An October 2002 letter from Dr. Plats shows that the no 
evidence of hernia recurrence was evident, the veteran 
continued to have significant pain and ilioinguinal nerve 
entrapment.  This was noted to cause a significant amount of 
debility.  The veteran was to continue his treatment at the 
pain relief center.

A private medical letter dated in January 2003, and written 
by Dr. Smith, shows that the physician noted that the veteran 
had been treated at his office since August 1999 for, among 
other medical problems, severe diffuse peripheral vascular 
disease involving both the carotid and iliac arteries.  
Severe hyperlipidemia was noted to go back to 1992 as shown 
by Carlisle Army Barracks records.  Dr. Smith opined that 
there was no doubt that the veteran's severe hyperlipidemia 
was one of the major factors in the development of his 
vascular disease.  Dr. Smith added that while hyperlipidemia 
was noted in 1992, no treatment other than dietary 
modification and exercise was initiated which, in Dr. Smith's 
opinion, were inadequate to control the veteran's disease.  
He also opined that there was no question that the failure to 
treat the veteran's hyperlipidemia contributed in a major way 
to the progression of his vascular disease resulting in his 
current disabilities.  

A letter from Dr. Lynd in January 2003 noted the veteran's 
history of smoking and symptoms of advanced arteriosclerosis.  
He added that it is well-recognized that smoking and elevated 
cholesterol are two major risk factors in the development of 
peripheral vascular occlusive disease.  Dr. Lynd noted that 
hypercholesterolemia was a genetic problem.  He also opined 
that the veteran's onset of atherosclerosis was probably 
associated with his in-service hypercholesterolemia and 
smoking.

The veteran's claims file was reviewed by a VA physician in 
April 2004, in order so that he could supply an opinion 
regarding whether it was at least as likely as not that the 
veteran's current vascular condition was caused by an event, 
injury, disease, or elevated cholesterol during his military 
service.  The physician reported reviewing the file, and 
noted that the veteran appeared to have had documented 
hypercholesterolemia for at least 16 months prior to his 
discharge/retirement.  He added that the veteran had 
documented vascular disease.  The physician also mentioned 
that it did not appear that the veteran had coronary artery 
disease.  He noted the veteran's history of smoking and 
family history of vascular disease.  The physician opined 
that the veteran's hypercholesterolemia, documented in his 
service medical records, was at least as likely as not a 
contributing factor to his presentation of vascular disease.  
He added that, obviously, his cigarette smoking history was 
also a contributing factor, as was his family history of 
peripheral vascular disease.  He concluded by indicating that 
it was as likely as not that the veteran's 
hypercholesterolemia was one of three causes for the 
development of his premature presentation of arteriosclerotic 
disease.  

A VA physician, other than the one who provided the April 
2004 file review/opinion, conducted a chart review in August 
2004 concerning the veteran's vascular disease.  The 
physician opined that the veteran contributed to his own 
development of peripheral vascular disease with his smoking 
history beginning in 1973.  He added that the veteran was 
noted to be obese while in the military as well as to have 
elevated cholesterol levels during that time.  No evidence of 
cardiac disease was currently noted to be shown.  The VA 
physician noted that he reviewed the April 2004 VA medical 
report/opinion.  He added that the veteran did not sustain 
any relative injury while on active duty, and essentially 
attributed the veteran's vascular disorder to his family 
history of hypercholesterolemia and to his smoking history.  
He added that he disagreed with private medical opinions on 
file, which basically suggested that the veteran's failure to 
be treated in-service for his high cholesterol resulted in 
his current disability.  

An August 2004 private echocardiographic report shows 
technically satisfactory study.  A stress test conducted that 
month showed a possible small area of infarction in the 
septum.

An August 2004 letter from Rajesh Dave, M.D., notes that the 
veteran had diffuse vascular disease.  

A September 2004 letter on file from Dr. Prats notes that the 
veteran showed no evidence of hernia at that time as shown by 
laproscopic study.  Still, Dr. Prats noted that the veteran's 
chronic neuropathic pain had worsened and that he was now 
refractory to nerve injections.  A significant amount of scar 
tissue in the inguinal area was noted to be due to the 
veteran's multiple prior surgeries.  

The veteran testified before the undersigned in September 
2005 that he had undergone multiple hernia repair operations.  
He reported using a jock support or a belt.  He added that 
nerve entrapment residuals caused searing pain, for which he 
had been prescribed Morphine.  He also mentioned that his 
nerve entrapment residuals had negatively affected his 
marital relationship with his wife.  The veteran also 
testified that private physicians had told him his history of 
TIA was attributable to his history of high cholesterol 
levels, dating back to his period of service.  

Laws and Regulations

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Cardiovascular-renal disease (to include arteriosclerosis), 
if manifest to a compensably disabling degree within one year 
after separation from active duty, may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection is not granted for disease incurred or 
injury sustained in service, but for disability resulting 
from disease or injury in service.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  To establish service connection, there 
must be evidence of an etiologic relationship between a 
current disability and events in service or an injury or 
disease incurred there.  Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  The requisite link between a current 
disability and military service may be established, in the 
absence of medical evidence that does so, by medical evidence 
that the veteran incurred a chronic disorder in service and 
currently has the same chronic disorder, or by medical 
evidence that links a current disability to symptoms that 
began in service and continued to the present.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997); 38 C.F.R. § 3.303(b).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from the 
disability being rated in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.

The veteran's residuals of a right inguinal hernia have been 
rated under 38 C.F.R. § 4.114, Code 7338 of the Rating 
Schedule.  Under this Code, a noncompensable rating is 
warranted where the inguinal hernia is small, reducible, or 
without true hernia protrusion.  A 10 percent rating is 
warranted where the inguinal hernia is postoperative 
recurrent, readily reducible and well supported by truss or 
belt.  A 30 percent evaluation is warranted for a small 
hernia which is postoperative and recurrent, or unoperated 
irremediable, and not well supported by a truss, or not 
readily reducible.  Note: Add 10 percent for bilateral 
involvement, providing the second hernia is compensable.  See 
38 C.F.R. § 4.114, Code 7338.

The veteran's residuals of a right ilioinguinal nerve 
entrapment have been rated under 38 C.F.R. § 4.124a, Code 
8630 of the Rating Schedule.  Under this Code, a maximum 10 
percent schedular evaluation is assigned when there is 
evidence of severe to complete paralysis of the ilio-inguinal 
nerve.  The provisions of 38 C.F.R. § 4.123 indicate that 
neuritis characterized by loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for the 
injury of the nerve involved, with a maximum rating equal to 
severe, incomplete paralysis.  Furthermore, the maximum 
rating which may be assigned for neuritis not characterized 
by organic changes will be that of moderate, or with sciatic 
nerve involvement, moderately severe, incomplete paralysis.

Although the veteran has been rated at the maximum allowed 
pursuant to the rating criteria found at 38 C.F.R. § 4.124a, 
Code 8630, a different rating code may be more appropriate 
and may allow for a higher disability rating.  The provisions 
of 38 C.F.R. § 4.124a, Code 8530 provide the rating criteria 
for paralysis of the ilioinguinal nerve.  Severe to complete 
paralysis of the ilioinguinal nerve warrants a maximum 10 
percent rating.  Because a higher rating could not be 
assigned via this code, it is not for application in this 
instance.

The Board has considered whether an evaluation in excess of 
10 percent is available under any other applicable diagnostic 
code.  38 C.F.R. § 4.124a, Code 8730 can also be used to 
evaluate neuralgia of the nerve.  Yet, the maximum amount 
assignable under this diagnostic code is also 10 percent.  
Since the veteran is already receiving the maximum evaluation 
under the applicable diagnostic criteria for impairment of 
the ilioinguinal nerve, no higher evaluation is available 
under this code.

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  It is the policy of VA to 
administer the law under a broad interpretation, consistent 
with the facts in each case with all reasonable doubt to be 
resolved in favor of the claimant; however, the reasonable 
doubt rule is not a means for reconciling actual conflict or 
a contradiction in the evidence.  38 C.F.R. § 3.102.



Analysis

Service Connection

In this case, the evidence shows that the veteran was not 
diagnosed with a chronic circulatory disorder while on active 
duty, or within a year of his separation from service.  
Rather, it was not until 1998 or 1999 when the veteran 
suffered a TIA, and underwent a right endarterectomy that he 
was formally diagnosed with a vascular disease.  Hence, the 
question before the Board is whether the veteran's post 
service presentation of a circulatory disorder can be linked 
to his military service, to include due to his in-service 
presentation of high cholesterol readings.  After reviewing 
all of the evidence of record the Board finds, however, that 
the preponderance of the evidence is against the claim and 
that service connection may not be granted.

Initially, the Board acknowledges that both VA and private 
medical opinions attribute, at least in part, in-service 
elevated cholesterol readings to the appellant's post service 
presentation of vascular disease.  Significantly, however, 
these same opinions uniformly conclude that the cause of the 
veteran's diagnosed vascular disease is multi-factorial in 
nature, and that in-service elevated cholesterol readings 
were only one contributor to his development of a circulatory 
disorder.  For example, Drs. Tolerico and Lynd each noted a 
history of smoking and hypercholesterolemia as risk factors 
in the veteran's development of vascular disease.  Dr. Mills 
found that tobacco use, hypercholesterolemia and numerous 
social factors were risk factors for the veteran's 
development of disease.  Finally, the strongest evidence 
favoring the appellant's claim, that being the statement of 
Dr. Smith, acknowledges that hyperlipidemia was only one of 
the major factors for the appellant's development of disease.

As noted above, to grant service connection based on a post 
service diagnosis of an illness, it must be shown that "all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service."  
38 C.F.R. § 3.303(d).  Here, "all" of the evidence shows 
that hypercholesterolemia was only one of several risk 
factors in the appellant's post service development of 
vascular disease.  None of the evidence establishes that it 
is at least as likely as not that in-service 
hypercholesterolemia was the cause of the post service 
diagnosis of vascular disease.  In light of the foregoing, 
service connection must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Increased Ratings

What evaluation is warranted for residuals of a right 
inguinal hernia?  

In the present case, concerning the matter of entitlement to 
a rating in excess of 10 percent for residuals of a right 
inguinal hernia, review of the record shows that a September 
2004 letter from a private physician noted that no evidence 
of hernia was shown.  An October 2002 private medical 
statement, in the form of a letter, also reported that no 
evidence of hernia recurrence was evident.  

In order to receive a rating in excess of 10 percent for the 
veteran's service-connected residuals of a right inguinal 
hernia the evidence must essentially show that the disorder 
is manifested by a small recurrent inguinal hernia which is 
either not well supported by truss or not readily reducible.  
The pertinent evidence fails to show that either is shown.  
Thus, a 30 percent rating is clearly not indicated.  See 
38 C.F.R. § 4.114, Code 7338.  

The Board has also considered whether the veteran is entitled 
to "staged" ratings as prescribed by the Court in 
Fenderson.  However, at no time since March 27, 2000, have 
residuals of a right inguinal hernia been shown to be 
disabling to a degree warranting a rating in excess of 10 
percent.  While the Board acknowledges that the veteran 
underwent a right inguinal hernia surgical procedure in April 
2000, at no time contemporaneous to the procedure was the 
veteran shown to actually have a hernia which was either not 
well supported by truss or not readily reducible.  Hence, the 
appeal must be denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert.

What evaluation is warranted for residuals of a right 
ilioinguinal nerve entrapment?  

In brief, the evidence shows that the veteran has undergone 
at least seven surgical procedures for his hernia, as well as 
having been afforded multiple nerve block treatments.  
Despite this care, and the use of strong pain medication, the 
veteran continues to voice significant complaints regarding 
his right ilioinguinal nerve entrapment residuals.  He 
contends that this disorder has caused both pain and 
associated marital problems.  The objective medical evidence 
shows findings reflective of sensory loss and continuing 
nerve entrapment.  

The provisions of 38 C.F.R. § 4.20 allow for the 
consideration of other diagnostic codes when the disability 
in question is not listed.  Yet when a disorder has a 
specific set of rating criteria under the Rating Schedule, 
the Board is obligated to use that set of criteria.  In this 
respect, as noted above, the Rating Schedule provides a 
maximum 10 percent evaluation for the veteran's residuals of 
a right ilioinguinal nerve entrapment.  No higher rating is 
permitted on a schedular basis.  Hence, as the RO considered 
the question of extraschedular entitlement, the Board will 
consider whether an extraschedular evaluation is in order for 
this disorder.  

An extraschedular evaluation is in order when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321.

Since March 27, 2000, the right ilioinguinal nerve entrapment 
residuals have not required frequent hospitalizations.  
Still, the record does show that since March 27, 2000, the 
disorder has been responsible for pain, sensory loss, 
frequent doctor visits, and nerve block treatment.  Despite 
this treatment the appellant objectively shows greater pain 
and disability than that expected by the schedular rating.  
Hence, after resolving reasonable doubt in the appellant's 
favor, the Board finds that the residuals of a right 
ilioinguinal nerve entrapment warrant a 20 percent rating on 
an extraschedular basis from March 27, 2000.  To this extent 
alone the benefit sought on appeal is granted.

The Board does not find that a rating in excess of 20 percent 
is warranted on an extraschedular basis because, as noted, 
the disorder has not resulted in frequent hospitalizations.  
Further, there is no showing that the disorder alone causes a 
marked interference with employment that is not anticipated 
by the rating assigned by this decision.  Van Hoose v. Brown, 
4 Vet.App. 361, 363 (1993).


ORDER

Service connection for a circulatory disorder, to include 
ASD, is denied.  

A rating in excess of 10 percent for residuals of a right 
inguinal hernia, at any time since March 27, 2000, is denied.

A single 20 percent evaluation for residuals of a right 
ilioinguinal nerve entrapment is granted, subject to the laws 
and regulations governing the award of monetary benefits.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


